Citation Nr: 1210812	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO. 07-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for headaches for accrued benefits purposes.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depressive neurosis, for accrued benefits purposes. 

5. Entitlement to service connection for a spine and spinal cord disability, with numbness of both legs, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to March 1971. He died in 2005, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Although the issue of service connection for headaches was originally denied in a September 1971 unappealed rating decision, the notice sent to the Veteran later in September 1971 did not mention the denial of service connection for headaches. However, the claim was adjudicated as a new and material issue and denied in a November 1998 unappealed rating decision. He received notice of this decision and did not file a Notice of Disagreement. Consequently, the November 1998 decision is final. In its March 2009 decision, the Board erred by phrasing the issue as one for service connection; the issue is properly framed as a petition to reopen that was received in March 2001. 

With respect to the claim for service connection for spine and spinal cord disability, the Board notes that the issue was originally denied in a May 2000 rating decision because the claim was not well grounded, and the Veteran was notified later in May 2000. He did not timely appeal. However, according to a May 2001 letter from VA, the issue was being reviewed de novo because the VCAA eliminated the well-grounded requirement.

The accrued issues on appeal involve an August 2001 rating decision, which denied the Veteran's claims for service connection for spine and spinal cord disability, depressive neurosis, cervical lordosis, and headaches. The Veteran subsequently initiated and perfected appeals of these determinations. During the pendency of 
his appeal in early 2005, the Veteran died, and a June 2005 Board decision dismissed these claims because of the death of the Veteran. See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). The appeal of these issues was continued on an accrued benefits basis by the appellant later in February 2005. 

The Board has rephrased the appellant's claim for service connection for depressive neurosis as a claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive neurosis. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Prior to his death, the Veteran's claim for service connection for an acquired psychiatric disorder was denied in September 1971. He did not appeal the decision and it became final. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156 , 20.1103 (2011). Generally, the VA will not review the former disposition of a previously denied claim unless a veteran presents new and material evidence. 38 C.F.R. § 3.156. There is, however, an exception to this rule which provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c)(1).

In October 2006, the appellant's attorney submitted additional records from the Department of the Army regarding the Veteran's application for review of his discharge due to a personality disorder, service personnel records, and his separation examination. Such records are clearly relevant to the current claim on appeal. As these records were not associated with the claims file at the time of the prior rating decision, the Board finds that 38 C.F.R. § 3.156(c) applies. New and material evidence is not needed to reopen the appellant's claim for service connection for an acquired psychiatric disorder and it is simply reviewed on a de novo basis.

In March 2009, the Board granted the appellant's petition to reopen a claim for service connection for a cervical spine disability. The Board then remanded the issue of entitlement to service connection for a cervical spine disability, and the appellant's claim was granted by the RO in a May 2011 rating decision. Therefore, that issue is no longer on appeal before the Board. Additionally, the Board remanded the above listed issues in its March 2009 decision. 

The issues of entitlement to service connection for the cause of the Veteran's death and DIC pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1. At the time of the Veteran's death, he had a petition to reopen a claim for service connection for headaches and claims for entitlement to service connection for an acquired psychiatric disorder and spinal disorder pending. 

2. The appellant filed a claim for accrued benefits within a year of the Veteran's death. 

3. Evidence associated with the claims file since November 1998 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches. 

4. The opinions of the October 2003 and February 2004 VA examiners constitute competent medical evidence. 

5. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran had headaches that were related to a service-connected disability. 

6. The Veteran was not shown to have an acquired psychiatric disorder that manifested in service, or as a psychosis within one year thereafter, or an acquired psychiatric disorder that was causally or etiologically related to his military service. 

7. The Veteran was not shown to have a spine and spinal cord disability that manifested in service, or within one year thereafter, or a spine and spinal cord disability that was causally or etiologically related to his military service. 




CONCLUSIONS OF LAW

1. Evidence received since the November 1998 rating decision that denied service connection for headaches, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. The criteria for service connection for headaches, for accrued benefit purposes, have been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).

3. The criteria for service connection for an acquired psychiatric disorder, for accrued benefit purposes, have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).

4. The criteria for service connection for a spine and spinal cord disability, for accrued benefit purposes, have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). Given that the Board is reopening and granting the appellant's claim for service connection for headaches for accrued benefits purposes, any further development or notification action with regard to that claim  under the VCAA would not avail the claimant. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the appellant's accrued benefits claims in May 2006. This letter advised the appellant of what evidence was required to substantiate her claims for accrued benefits, and of her and VA's respective duties for obtaining evidence.  Although the letter did not advise the appellant, in compliance with Dingess/Hartman, 19 Vet. App. 473, as to how VA establishes disability ratings and effective dates for any awards of benefits, no disability rating is being set and no effective date is being assigned so the appellant is not prejudiced by lack of notice as to these issues. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in October 2003 and February 2004. 

The October 2003 mental disorders examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. Although the examiner did not provide a diagnosis and an etiology opinion, he provided an adequate rationale for not being able to do so. Specifically, he stated that he was unable to provide a diagnosis and opinion because the Veteran had no impairment related to psychiatric functioning and did not display psychiatric symptoms. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). The February 2004 VA examination for neurological disorders was conducted in conjunction with the Veteran's claim for service connection for a neck disability and the examiner was not specifically asked to opine as to the etiology of the Veteran's low back. 

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death, with the exception of outstanding service medical records and VA records which are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a),(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). The record as it stands includes sufficient competent evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the appellant. 

The appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appellant's appeal of these issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Accrued Benefits

The application for accrued benefits must be filed within one year after the date of the Veteran's death. 38 C.F.R. § 3.1000(c). The appellant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). For a surviving spouse to be entitled to accrued benefits, "the [V]eteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Thus, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of his death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death. 38 U.S.C.A. § 5101(a), 5121; 38 C.F.R. § 3.1000.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits. This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date. 38 C.F.R. § 3.1000(d)(4). Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might substantiate the claims of entitlement to accrued benefits. 

The issues on appeal were properly before the Regional Office at the time of the Veteran's death and the appellant filed a claim for accrued benefits within a year of his death. Thus, the Board will determine the appellant's claims on their merits. 

New and Material Evidence

In November 1998, the RO denied the Veteran's claim for service connection for headaches on the basis that new and material evidence had not been submitted. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the November 1998 denial, the record consisted of the Veteran's  STRs and an August 1971 report of VA examination. Subsequently, additional VA treatment records, private treatment records, and lay statements were obtained. Some of this evidence is new because it has not been submitted to VA previously. The report of the Veteran's February 2004 neurological exanimation is also material because it raises a reasonable possibility of substantiating the appellant's claim. Specifically, the examiner links the Veteran's headaches to a neck disability that was later found to be service-connected in a May 2011 rating decision. 

Reopening of the claim for service connection for headaches based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening"). The issue of entitlement to service connection for headaches for accrued benefits purposes is discussed below. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 
Headaches

The appellant contends that the Veteran's headaches manifested in and became chronic during service, and that he had them for the remainder of his life. Because there is competent medical evidence linking his headaches to a service-connected disability, the claim will be granted. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006; however, and the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. at 448, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. The appellant's claim was pending prior to the effective date of the amended regulation. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made. 

Prior to his death, the Veteran had been diagnosed with chronic headaches, thus satisfying the first element of a secondary service connection claim. Wallin, 11 Vet. App. at 512. His STRs show that his headaches first manifested in service and were chronic in service. In his February 1970 report of medical history, the Veteran described his health as "good" and responded to the question "have you ever had or have you now... frequent or severe headaches" by placing a check in the "no" column. He did not make any marks in the "yes" column, but placed a dash farther to the left of it. No notation is provided regarding the meaning of the dash mark. The Veteran placed check marks in the "yes" column for other conditions. The Board does not interpret the dash mark next to, but not in, the "yes" column for "frequent or severe headaches" as the Veteran reporting that he has them prior to service. Further, headaches were not noted during his February 1970 entrance examination. Thus, the presumption of soundness attaches and is not rebutted by the evidence of record. 38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. 

There are two medical opinions of record with regard to the Veteran's headaches. One was obtained in July 2010, after his death, and thus cannot be considered for accrued benefits purposes. 38 C.F.R. § 3.1000(d)(4). The second opinion of record is the February 2004 opinion of a VA neurological examination. At the examination, the Veteran described his headache symptoms and the examiner concluded that the Veteran did not have migraine headaches, but that his headaches "seem[ed] to be related to his neck complaints, but further comment cannot be offered."  At the time of the examination, the Veteran's neck disability was not yet service connected. However, service connection was granted (for accrued benefits purposes) for the cervical spine disability in May 2011. Thus, the second and third elements of a secondary service connection are met: a service-connected disability was established and there is a medical opinion connecting the claimed disability to the service-connected disability. Wallin, 11 Vet. App. at 512.

In light of the February 2004 opinion and subsequent grant of service connection for a cervical spine disability, service connection for headaches for accrued benefits purposes is warranted. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. App. at 206-207. The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421.

Acquired Psychiatric Disorder

The appellant contends that the Veteran's acquired psychiatric disorder was the result of his period of active service. Because there is no evidence providing a link between his psychiatric disorder and service, and the preponderance of the evidence is against a finding of continuity of symptomatology, the claim will be denied. 

The Veteran was diagnosed with depressive neurosis in August 1971, after separation from service. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

Although the Veteran and appellant have contended that the Veteran was discharged from service for headaches, his STRs show that he was discharged from service in part due to a "basic character and behavior deficit," as noted in a March 1971 psychiatric evaluation. The psychiatric evaluation stated that he had a chronic, severe passive dependent personality disorder, manifested in part by "loneliness apart from home environment, clinging behavior, introversion, [and] feelings of inadequacy and anxiety...[.]" A February 1974 Discharge Review Board Brief noted that the Veteran was discharged for a chronic and severe passive dependent personality disorder. Personality disorders are considered to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection. See 38 C.F.R. §§ 3.303(c) , 4.9, 4.127. However, his mental symptoms are sufficient to satisfy the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

A nexus cannot be established by continuity of symptomatology or by direct attribution to service. As noted above, the only evidence that may be considered in a claim for accrued benefits is that which was in the record at the time of the Veteran's death on February 11, 2005. 38 C.F.R. § 3.1000(d)(4). This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date. 

After his diagnosis of depressive neurosis in March 1971, there is a gap in treatment records for many years. The earliest VA treatment records in the claims file show that in November 1998, the Veteran was hospitalized for depression and suicidal ideation. He was diagnosed with anxiety disorder in August 2001. His prescribed medications list consistently included antidepressant medication from May 2002 until his death. During a November 2004 Board hearing prior to the dismissal of his claims due to his death, the Veteran testified that he had psychiatric symptoms continuously following service. 

In October 2003, the Veteran underwent a VA psychiatric examination, at which he was diagnosed with depressive disorder by history. The examiner found that, "it does appear that [the Veteran] has experienced depression anxiety at least in the past," but was unable to provide a firm diagnosis because the Veteran denied symptoms. The examiner stated, "while [the Veteran] may be minimizing his emotional experiences, it is not possible to state that he is experiencing these symptoms at this point."  

Significantly as it bears on the assertion of continuity of symptoms and the presence of a disorder, the examiner found that the Veteran had panic attacks and a depressive disorder "by history," but had no impairment related to psychological functioning and no disability at the time of his examination. As a result, an etiology opinion was not provided and this examination cannot be used as evidence in favor of or against the claim. The opinion of the October 2003 VA examiner provides evidence against the appellant's assertion that the Veteran experienced continuity of symptomatology because the Veteran denied symptoms and no diagnosis was provided. 

Further, the examiner did not find that there was a nexus between the Veteran's claimed disability and his period of active service. No medical evidence of record provides a link between his period of active service and his psychiatric disorder. 

The appellant's attorney submitted five treatise articles to support his assertion that his psychiatric disorder was caused by chronic pain and smoking. They are titled, "A Causal Analysis of Chronic Pain and Depression," "Cognitive Distortion and Depression in Chronic Pain: Association with Diagnosed Disorders, "Chronic Pain, Chronic Stress and Depression: Coincidence or Consequence," "Nicotine Addiction and Withdrawal," and "Smoking and Mental Health - a Review of the Literature."

Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998). 

The Board finds that none of the material submitted in this case meets the standard set forth in Wallin because it does not delve into an association between the Veteran's service and his psychiatric disorder. These articles and excerpts proffered by the appellant's attorney are less probative than other medical evidence of record as not one of them applies the specific facts to this specific case. Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The preponderance of the evidence does not support a nexus between the Veteran's period of active service and his psychiatric disorder.  38 U.S.C.A. § 5107(b). Further, it does not support the assertion that he experienced continuity of symptomatology since service.  

In this case, the Board finds that the Veteran experienced psychiatric symptoms in service and was diagnosed with a psychiatric disorder, depressive neurosis, approximately four months after his discharge from service. However, the evidence does not show that he experienced continuity of symptomatology because at his October 2003 VA examination and the examiner found that the Veteran was not having symptoms and had no psychiatric impairment or disability, indicating that he was not experiencing symptoms at the time of his examination. Although the Veteran was competent to state that he experienced psychiatric symptoms since leaving service, his statements were not credible because they were inconsistent with what he reported to the VA examiner in October 2003. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Additionally, the Veteran was the claimant in this case, thus he had an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his opinion. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). Therefore, service connection cannot be established based upon continuity of symptoms. 38 C.F.R. § 3.303(b). 

In light of the above, service connection is not warranted for an acquired psychiatric disorder, for accrued benefits purposes. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and the appellant's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Spine and Spinal Cord Disability

The appellant contends that the Veteran's spine and spinal cord disability was the result of an in-service parachute accident. Because there is no competent medical and lay evidence linking his current disability to his period of active service, the claim will be denied. 

VA treatment records show that the Veteran was diagnosed with degenerative joint disease (DJD) of the lumbar spine in October 2001. He also had complaints of lower extremity numbness. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. His STRs are negative for symptoms of a back disability except for one instance in January 1971 when he complained of a low back spasm. Although the appellant asserted that the Veteran was injured in a parachute accident, this accident was not documented in the STRs. A single report of a low back spasm is not sufficient to satisfy the second element of a service connection claim. Id. Even if it were, the third element of a service connection claim is not satisfied. 

A July 1999 private treatment record shows that the Veteran reported onset of low back pain nine days prior to his appointment. In another July 1999 treatment record, he reported that he had experienced back pain since June 1998, and reported that he worked in manual labor. At his October 2003 VA psychiatric examination, he reported that he owned a remodeling and renovating company and last worked in 1998. At his February 2004 VA neurological examination, the examiner noted that the Veteran had "mild degenerative joint disease of the spine which is not significantly more than one would expect from a patient at age 53 years." This medical evidence provides evidence against the appellant's claim. 

There is a private medical opinion of record that provides some evidence in support of the appellant's claim. In April 2004, prior to the Veteran's death, Dr. R. E., a private neurologist, examined the Veteran and found that he had chronic neck and lumbar pain. He opined that, "it is at least as likely as not that a portion of [the Veteran's] pain is due to the parachute jump injury, although I cannot state with certainty what portion of his current pain is due to that specific injury."  At his November 2004 hearing, the Veteran testified that Dr. R. E. had reviewed a copy of his claims file before providing his opinion. This opinion provides some evidence in favor of the appellant's claim, but it is less probative than the July 1999 and February 2004 treatment records and report of VA examination. The Veteran's STRs do not show that he was involved in a parachute accident, and therefore Dr. R. E.'s opinion is based on inaccurate facts and it is afforded less probative weight than the opinions of the VA examiners. 

Further, the Veteran was first diagnosed with DJD of the lumbar spine in 2001, thirty years after separation from service. He first reported symptoms in 1999 and indicated that they began as early as 1998, which is nearly thirty years after separation. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence against the appellant's claim outweighs the evidence in support of it; the evidence is not in relative equipoise. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and the appellant's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence having been received, the claim for service connection for headaches is reopened.

Service connection for headaches is granted, for accrued benefits purposes. 

Service connection for an acquired psychiatric disorder is denied, for accrued benefits purposes. 

Service connection for a spine and spinal cord disability is denied, for accrued benefits purposes. 


REMAND

Subsequent to the Board's March 2009 remand, the appellant's attorney advanced a new argument. As a result, further development is required before the Board may adjudicate the appellant's claim for service connection for the cause of the Veteran's death. 

In August 2010, the appellant's attorney argued that the Veteran's chronic back and neck disabilities, psychiatric disorder, and headaches should be considered service connected. Further, he argued that these disabilities may have contributed to his nicotine addiction, which may have led to his stroke, which caused his death. 

In this decision, the Board granted service connection for headaches, for accrued benefits purposes. On the Veteran's death certificate, it is noted that the immediate cause of his death was a large left middle cerebral artery stroke. No other causes were noted. However, a separate section of the death certificate contained the question, "[d]id tobacco use contribute to death?"  The available options to answer this question were yes, no, probably, and unknown. The official completing the certificate selected "probably."  The record shows that the Veteran smoked heavily for many years and was encouraged to stop multiple times. A February 2004 VA treatment record shows that the Veteran told a health care provider that he would continue to smoke until his pain was relieved, because smoking distracted him from his pain when it was severe. 

The evidence of record is not sufficient for the Board to address the appellant's attorney's contention. A medical opinion as to the relationship between the cause of the Veteran's death and his service connected disorders is required. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a psychiatrist to obtain a retrospective opinion to determine whether the Veteran's service-connected neck and back disabilities, psychiatric disorder, and headaches caused him to become addicted to nicotine and if so, whether his smoking caused or contributed to his death from a stroke. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and he or she must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the appellant. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; and whether the examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran had the following service-connected disabilities: loss of cervical lordosis and headaches. 

ii) VA treatment records noting that the Veteran was a heavy smoker.

iii) A February 2004 VA treatment record wherein the Veteran reported that he would not quit smoking until his pain went away, because smoking distracted him from his pain when it was severe. 

iv) The Veteran's death certificate.

d) The examiner must provide opinions as to the following: 

i) Specifically state whether a service-connected disability was a principal (primary) cause of death i.e., whether the disability either singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 

ii) If any service-connected disability was not a principal (primary) cause of death, the examiner should specifically state whether a service-connected disability was a contributory cause of death, i.e., one inherently not related to the principal cause, although it contributed substantially or materially to the cause of death. In providing any assessment that a service-connected disability contributed to death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

iii) If any service-connected disability was not a principal or contributory cause of death, the examiner should specifically state whether the cause of the Veteran's death was otherwise related to any other incident of his military service. 

iv) Specifically state whether any of the Veteran's service-connected disabilities caused him to become addicted to nicotine. If the examiner finds that a service connected disability or disabilities caused nicotine addiction, the examiner should state whether, based upon the Veteran's history and risk factors, there is a causal connection between his smoking and his death from a stroke. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the appellant and her attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


